Case 2:20-mj-16116-ARM Document 2 Filed 09/17/20 Page 1 of 1 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
v. * MAG.NO. A@O- )b)1b
DUSTIN D. OLSEN ‘
venue

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
[x] That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

|. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
[ Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
I] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

  

Sate

 

: fev NE a
Honorable Anthony R. Mautone.
United States Magistrate Judge

 

oes G//7 / Ww
